Citation Nr: 0621725	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-24 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a stomach ulcer as 
secondary to hyperhidrosis/dermatitis.

2.  Entitlement to service connection for an anxiety disorder 
as secondary to hyperhidrosis/dermatitis.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The veteran served on active duty from  November 1945 to 
March 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefits sought on 
appeal.

Although the veteran's claim for service connection for 
anxiety disorder with panic features was denied in an April 
1999 rating decision, the RO found the claim was not well-
grounded.  The Veterans Claims Assistance Act of 2000 
(hereinafter "the VCAA") and its implementing regulations 
essentially eliminated the requirement that a claimant submit 
evidence of a well-grounded claim.  Therefore, the claim of 
entitlement to service connection for anxiety disorder with 
panic features will be adjudicated on the merits.

The claim was certified to the Board by the Louisville, 
Kentucky RO.


FINDINGS OF FACT

1.  The veteran does not have a stomach ulcer.

2.  An anxiety disorder was not demonstrated during active 
military service, or to a compensably disabling degree within 
one year of separation from active duty, and it is not 
proximately due to a service connected disorder.  


CONCLUSIONS OF LAW

1.  The veteran does not have a stomach ulcer.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2005). 

2.  An anxiety disorder was not incurred in or aggravated by 
active military service, it may not be presumed to have been 
so incurred, and it is not proximately due to a service 
connected disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations. 
38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2002 and 
December 2005 correspondence fulfills the provisions of 
38 U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  The 
claims were readjudicated in the February 2006 supplemental 
statement of the case.  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claims for service connection.  Hence, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the January 
2003 decision the content of the notices provided to the 
appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim. 

Background

In April 1949, the veteran was service-connected for 
dermatophytosis of the hands and feet.  The benefits were 
discontinued in November 1957 due to the veteran's failure to 
appear for a scheduled examination.

In a May 1999 Rating Decision, the RO reinstated a 10 percent 
disability rating for hyperhidrosis/dermatitis as of October 
1998, when the veteran reopened his claim.



Ulcer

Service medical records are negative for any complaints, 
treatment or diagnosis of an ulcer.

In April 2002, the veteran underwent a VA examination.  The 
records reflected that the veteran reported having problems 
with abdominal bloating and that he did not burp well.  The 
records reflected the veteran reported he had never suffered 
heartburn.

In December 2005, a VA addendum notated the veteran called 
the VA and stated he was starting the medication Prevacid as 
the result of an upper gastrointestinal examination that 
revealed "something on his esophagus."

In January 2006, the veteran underwent a VA examination.  The 
examiner reviewed gastrointestinal test results that the 
veteran completed at another facility.  The examiner opined 
the veteran does not have ulcers.  The veteran was diagnosed 
with gastroesophageal reflux, and a narrowing of the distal 
esophagus.  The examiner concluded that the veteran's stomach 
condition was not caused by or a result of his nervous 
condition.  The examiner stated that the veteran's stomach 
condition may have been caused by or aggravated by his 
chronic use of alcohol.

Anxiety

Service medical records are negative for any complaints, 
treatment or diagnosis of anxiety.

A December 1954 letter from Dr. Leavell, Jr., stated he was 
treating the veteran for his skin condition and reported the 
veteran seemed very nervous and easily upset over small 
problems.

The appellant was seen for a VA compensation examination in 
January 1999.  He noted a history of skin lesions, and a 
postservice history of "nervousness."  The veteran stated 
that he was told he suffered from panic attacks.  Following a 
mental status examination the veteran was diagnosed with an 
anxiety disorder with panic attacks.  The examiner did not 
link this disorder to service or a service connected 
disability.

A September 1999 VA examination report stated the veteran had 
a longstanding anxiety problems, including panic.  The 
veteran reported that he had no panic attacks since being 
prescribed medication and that the veteran was "most 
appreciative."  The examiner did not link any psychiatric 
disorder to service or to a service connected disability. 

In October 1999, the VA examiner notated that the veteran 
reported he had "tense moments" with near panic 
approximately two times per week.

A June 2000 VA examination history reported the veteran slept 
fairly well, he reported no problem getting out of the house 
and he reported playing golf frequently.  

An October 2001 VA examination history notated the veteran 
retired as an office employee of a construction company.

The veteran submitted an October 2002 letter by [redacted] 
[redacted], of the [redacted] Construction Company, the 
veteran's employer for forty years.  Mr. [redacted] stated in his 
letter that the veteran missed a considerable amount of work 
over the years due to ulcers and rashes.  Mr. [redacted] also 
stated that the veteran's mental state/condition also limited 
his chances for promotion with the company.

Between October 2002 and April 2003, the veteran was seen for 
VA treatment.  He complained that his skin disorder caused a 
social phobia.  The examination history notated that the 
veteran was married, retired and played golf often.  
Following the examination the diagnoses included social 
phobia.  The examiner did not link any psychiatric disorder 
to service or to a service connected disability.

In January 2006, the veteran underwent a VA examination.  He 
reported a history of being treated for depression beginning 
in the 1950's, and later VA treatment for "panic attacks.  
Following a mental status examination the examiner diagnosed 
a mild anxiety disorder and mild dysphoria.  The examiner 
opined that there was insufficient evidence to support any 
causal relationship between the veteran's service-connected 
hyperhidrosis/dermatitis and his presently diagnosed 
psychological disorders.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as ulcers and psychoses, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Finally, applicable regulations provide that a disability, 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).  Secondary service connection may also 
be granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

Analysis

Ulcer

A 2006 VA examination reported that the veteran does not have 
a stomach ulcer.  The VA examiner diagnosed the veteran with 
gastrointestinal reflux and a narrowing of the distal 
esophagus.  

The veteran asserts that he is entitled to service connection 
for a stomach ulcer; however, there is no medical evidence of 
record, which establishes the veteran currently suffers from 
a stomach ulcer.  Hence, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.

In the absence of proof of a present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In Brammer, the United States Court of Appeals for Veterans 
Claims (Court) stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  The 
Court further stated that where the proof is insufficient to 
establish a present disability there can be no valid claim 
for service connection.  Id.

In the absence of current disability, as defined by governing 
law, the claim must be denied.

Anxiety

The evidence does not show that the veteran's anxiety 
disorder was incurred during or within one year of his 
discharge from service.  He did not show evidence of an 
anxiety disorder at discharge.  The VA examiner in 2006 
opined that there was insufficient evidence to link the 
hyperhidrosis/dermatitis disability to the veteran's 
psychological disorders.  Overall, the preponderance of the 
evidence is against the veteran's assertion that his current 
anxiety disorder is the result from an in-service disease or 
injury.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 
Therefore, his claim for entitlement to service connection 
for an anxiety disorder secondary to his service-connected 
hyperhidrosis/dermatitis disability must be denied. 

In reaching these decisions the Board considered the 
appellant's own assertion that he has an ulcer and anxiety 
disabilities due to his service connected skin disorder.  The 
appellant, however, as a lay person is not competent to offer 
an opinion which requires specialized medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Hence, his 
opinion does not provide a basis upon which to grant service 
connection.

Finally, since the preponderance of the competent evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a stomach ulcer 
secondary to hyperhidrosis/dermatitis is denied.

Entitlement to service connection for an anxiety disorder 
secondary to hyperhidrosis/dermatitis is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


